Citation Nr: 1102621	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-31 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include a neck and back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a head injury, to include headaches, neck and back 
pain and a total rating based upon individual unemployability 
(TDIU).  

The Veteran testified at a videoconference hearing before the 
undersigned in June 2009.  A transcript of that hearing is of 
record and associated with the claims folder.  

The Board remanded the instant case for further development.  
During the pendency of the appeal, the Veteran's claim for 
residuals of a head injury, to include headaches was granted and 
assigned a noncompensable rating.  The claim for TDIU was denied.  
As such, those issues are not before the Board and not reflected 
on the title page.  


FINDINGS OF FACT

Residuals of a head injury to include a neck and back disorder 
were not manifested during service; and the most competent 
evidence was against the finding that a neck or back disorder had 
its onset in service or that they were otherwise etiologically 
related to any inservice event or injury.  


CONCLUSION OF LAW

Residuals of a head injury to include a neck and back disorder 
were not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

As for the claim for service connection for residuals of a head 
injury, to include a neck and back disorder, proper notice from 
VA must inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2007.  The letter fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  It informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter also provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  With 
this letter, the RO effectively satisfied the notice requirements 
with respect to the issue on appeal, which was subsequently 
adjudicated in a September 2008 statement of the case.  Under 
these circumstances, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
and private treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  The RO associated the Veteran's service treatment 
records, a private medical statement, and VA outpatient treatment 
records.

A review of the development of this appeal shows that the Veteran 
was afforded a VA neurological examination in February 2010.  
While that examination addressed the question as to whether the 
Veteran's headaches with neck pain was related to service, the 
opinion did not address the etiology of the Veteran's 
degenerative joint disease of the cervical spine.  The claims 
file was returned to that examiner for a supplemental report.

In May 2010, a VA opinion was provided for determining the 
etiology of the Veteran's neck pain, to include degenerative 
joint disease of the cervical spine.  However, although the 
opinion was provided after a review of the claims folder, the 
Veteran was not provided an examination in this regard.  It was 
also noted that the February 2010 examination was a neurological 
examination, and that it included no orthopedic studies or 
evaluations.  Significantly, when this claim was remanded in 
October 2009, the VLJ asked for an examination of the neck and 
then to provide an opinion as to the etiology of the Veteran's 
degenerative joint disease after the examination was provided.  
The RO noted that an opinion was rendered without the requisite 
VA examination that was requested, and determined that an 
examination be provided as requested by the Board remand.  A 
remand by the Court or the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  
Moreover, the opinion was not adequate for VA purposes.  See 
38 C.F.R. § 4.2 (2010).  

The Veteran was thereafter afforded an October 2010 VA 
examination for the purpose of ascertaining the etiology of his 
neck and back disorders.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The October 2010 VA examination is 
more than adequate, as it is predicated on a full reading of the 
Veteran's service treatment records, VA outpatient treatment 
records, and a private medical statement in the Veteran's claims 
file as well as his personal history and statements.  It notes an 
etiology for the Veteran's neck and back disorders.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, in June 2009, the Veteran was provided an 
opportunity to set forth his contentions during a videoconference 
hearing before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that 
the RO Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the June 2009 hearing, the undersigned Veterans Law 
Judge cited the issue of residuals of a head injury on appeal.  
See T. at p. 2.  He specifically indicated that the disability 
experienced from the residuals of a head injury were a neck and 
back disorder T. at 10.  The essential elements for establishing 
service connection for a neck and back disorder were also 
discussed.  T. at 11.  Further, information was solicited 
regarding the claimed onset of the neck and back disorder.  T. at 
p.10-11.  Therefore, not only was the issue "explained . . . in 
terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim," were 
also fully explained.   See Bryant, 23 Vet. App. at 497.  Under 
these circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the Veteran's service 
connection claim.  

Finally, the Board observes that Veteran reported that he was 
receiving Social Security disability benefits, and that he 
initially wanted the records upon which they were based obtained.  
However, after a thorough questioning by the Veterans Law Judge, 
he indicated that he was in receipt of those benefits based on a 
disability of the feet, not for any claimed disability such as 
his neck and back.  Therefore, he related that the Social 
Security disability records were irrelevant to the claim on 
appeal.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has stated that "the duty to assist is 
not boundless in its scope."  Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).  In Golz, the Federal Circuit held that 
not all medical records or all SSA disability records must be 
sought, but only those that are relevant to the Veteran's claim.  
Since the Veteran has clearly indicated that his Social Security 
disability records were related to a disability that has no 
relevance to the issue on appeal, there was no purpose for 
obtaining those records in connection with the claim on appeal.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claim based on the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran contends that service connection for residuals of a 
head injury, to include a neck and back disorder is warranted 
based on service incurrence.  He related that he was hit in the 
back of his head with a belt buckle during a fight onboard ship 
while on active duty.  He stated that he was treated onboard the 
USS Hope, a medical ship that was docked near his ship and that 
as a result of the injury, he sustained a neck disorder which he 
has had consistently since that time.  

Service treatment records showed no findings, treatment, or 
diagnoses related to a neck disorder.  In June 1956, the Veteran 
was seen at sick call for a sore back.  He was provided APC pills 
and returned to duty the next morning.  An August 1956 separation 
examination showed no findings, treatment, or diagnosis related 
to residuals of a head injury, to include a neck or back 
disorder.  Clinical evaluation of the head, neck, and spine were 
found to be normal.  

After service, the Veteran was seen at Baxter Regional Medical 
Center for a physical examination in April 2007.  That 
examination revealed that he complained of neck and back pain.  
He was in a motor vehicle accident in December 2006 and had a 
fracture vertebrae and complaints of shoulder pain.  

In September 2007, a medical statement was received by VA from 
G.L., MD. Dr. G.L. related that the Veteran had myasthenia 
gravis, and one symptom was weakness of the neck, which seemed to 
be exacerbating pre-existing neck pain and weakness that the 
Veteran dated to a service-related head injury.  Dr. G.L. stated 
that while it was unlikely that the Veteran's service related 
head injury caused his myasthenia, it may well be responsible for 
the neck pain he experienced.  He also stated that he did not 
follow the Veteran for that condition and would defer such an 
opinion on the matter to the Veteran's treating physicians.  

VA outpatient treatment records from 2004 to 2009 show that the 
Veteran was seen for neck and back pain.  In February 2004, he 
was seen with neck and back pain associated with a motor vehicle 
accident.  He received follow-up with a VA examiner.  In 
December 2005, he underwent a VA x-ray of the cervical spine that 
showed degenerative changes but no fractures or subluxations.  In 
February 2007, he was again seen for neck or back pain associated 
with a motor vehicle accident.  In April 2009, he was treated for 
a backache with Tramadol.  

The Veteran testified at a videoconference hearing before the 
undersigned in June 2009.  The Veteran testified that he had neck 
and back pains, continuously, related to an injury sustained in 
service when he was hit with a belt buckle on the back of his 
head.  He said that he had complained to VA for years about head, 
neck, and back pain and had been treated on and off for the 
conditions.  He testified that no physician had indicated that 
his neck and back pain were directly related to his injury 
claimed in service, only that it was possible that it could have 
occurred as a result of that injury.  The Veteran added that he 
had asked for his service medical records two years prior to the 
hearing and was told that his records had been lost in a fire in 
St. Louis.  He maintained that the only original given to him was 
an induction physical and that was the only paper he had related 
to his service treatment records.  T. at 4.  

In February 2010, the Veteran underwent a VA examination for 
headaches.  He related that in 1954, he was hit in the head with 
a belt buckle behind the right ear and transferred to another 
medical ship in the same harbor for three or four days, and then 
returned to his ship.  The diagnostic impression was headaches 
with neck pain.  The examiner related the headaches to his head 
trauma in 1954 based on the Veteran's history alone.  The 
examiner specifically stated that the headaches and neck pain 
were not mentioned in his records after 1954 for several years.  

In May 2010, a VA medical opinion was rendered as to the etiology 
of the Veteran's cervical spine disorder.  The examiner stated 
that the Veteran had a diagnosis of cervical degenerative 
disease.  The examiner stated that it was reasonable to assume 
that the Veteran's neck pain originated with the described trauma 
to his head and neck.  Historically, these symptoms of neck pain 
started with a belt buckle trauma to the head and neck.  He 
believed that this definitely related to a service injury.  The 
examiner did not examine the Veteran but reviewed the claims 
folder.  Nothing was related regarding to his spine disorder.  

The Veteran underwent a VA examination in October 2010.  The 
Veteran related that he was injured in 1954 while stationed in 
Japan.  He stated that during an altercation, he was struck 
behind the right ear with a belt buckle.  He did not remember if 
he was knocked unconscious, later rescinding the statement 
indicating that he was knocked unconscious.  He denied any 
knowledge of trauma otherwise to the neck or spine region, but 
stated that he was hospitalized for a few days on a Naval vessel.  
He stated that he developed chronic neck pain which radiated into 
the upper dorsal spine following the injury and continued 
throughout his military tour of duty and the rest of his life.  
He noted problems with his lumbar spine, but acknowledged that 
this was related to a car accident in 2006, while in Texas.  By 
his own statement, his lumbar spine disorder had no relationship 
with his neck and upper spine complaints and was not an issue 
while in the military.  He complained of chronic neck pain as 
well as pain in the upper dorsal and thoracic spine since the 
injury.  Functional restrictions included limitation of weight 
lifting and overhead activities.  He did not use a cane or brace 
for his neck or back.

On physical examination, there was no weakness, instability, or 
additional loss of motion of the cervical or dorsal spine with 
flare-ups.    Cervical spine revealed normal alignment of the 
spinous process without spasm or tenderness.  He had pain at the 
extremes of all ranges of motion of the cervical spine.  The 
thoracolumbar spine revealed the Veteran walked with a normal 
gait, with no spasm or tenderness to palpation.  Neurological 
examination showed the gait was slow but normal.  

Review of the CPRS and CPRS Vista showed the Veteran had x-ray 
imaging of the cervical and dorsal spine in 2001 that showed 
degenerative changes.  X-rays of the cervical spine in 2005 
showed degenerative changes.  X-rays the day of the examination 
showed degenerative changes between C4 and C5 and C6 and C7 with 
degenerative joint disease.  Dorsal spine x-rays showed endplate 
degenerative changes in the most superior aspect of the dorsal 
spine.  Lumbar spine x-rays revealed degenerative disc disease at 
L5-S1 with some endplate degenerative changes in the lower lumbar 
spine.  The diagnostic impression was degenerative joint disease 
of the cervical spine, degenerative joint disease of the dorsal 
spine, and lumbar spine injury with degenerative disc disease.  A 
copy of the x-rays in 2001 revealed that the Veteran complained 
of back pain with onset 2 years before.  here was an entry about 
a motor vehicle accident in 2007 with related complaints.  

Based on the foregoing review of the claims file, analysis of the 
radiology studies, physical examination, and interview of the 
Veteran, the examiner stated that it was less likely than not 
that the Veteran's cervical and dorsal spine were related to the 
alleged injury while in the military.  He stated that upon 
entering the military in 1953, he denied any spine related 
complaints.  At the time of exit from service in 1956, there were 
no complaints made related to the spine.  The examination was 
unremarkable at the time of exit from the military.  Subsequent 
records were reviewed and the record were quiet for any cervical 
spine or dorsal spine complaints until dates noted in the 
discussion before.  The examiner stated that this did not 
correlate with the history given by the Veteran.  

The examiner also stated that it was less likely that his neck 
and upper spine complaints were related to service as the record 
did not demonstrate any cervical spine complaints at the time of 
the exit from service although the Veteran claims that he had 
chronic neck and upper back pain following the injury in 1954.  
The record had been quiet until 2001.  A review of the entire 
CPRS records showed he had back pain of a two year duration.  The 
record showed neck complaints in 2005 that had been ongoing for a 
few years.  The fact that the complaints were of a recent onset 
as well as the fact that x-rays showed degenerative changes would 
indicated that it was more likely that his neck and upper back 
complaints were related to aging and occupational stresses over 
the years.  This contradicted that he had chronic neck or spine 
problems as the record suggested that the symptoms were of more 
recent onset or in more recent years.  

With respect to the assertion that there was a medical nexus 
related to his active tour of duty regarding review of the file 
to link the present neck or upper spine complaints to the 
presumed head injury while in the military, the examiner stated 
that the record contradicted this statement.  He noted that the 
Veteran was without complaints at the time of discharge in 1956.  
Because the record was subsequently quiet until 2001, this was 
consistent with aging and occupational stresses and there was no 
medical information or complaints prior to this which would lend 
any evidence that the problems were ongoing during military or 
shortly thereafter.  The lumbar spine, by the Veteran's own 
statement, was not related to injuries in service.  He denied any 
injury to the back while in service regarding his lumbar spine.  
By his own statement, this problem started after a car accident 
in 2006.  Therefore, the lumbar spine condition was not related 
to his military tour of duty for these reasons and also would be 
less likely related to service.  

Based on the evidence of record, the claim for service connection 
for residuals of a head injury, to include a neck and back 
disorder must fail.  At the outset, it is important to note that 
there were no findings, treatment, or diagnosis of a head injury, 
or neck complaints in service.  Although there is one complaint 
in service of a sore back, it shows that the Veteran was treated 
with APC and returned to duty the next morning.  There were no 
other findings related to back complaints in his service 
treatment records.  Although the Veteran stated that his service 
treatment records are not complete due to a fire in the 1970's, 
this is not reflected in the claims file.  The service treatment 
records of record include a copy of his enlistment and separation 
examinations as well as treatment records within those periods.  

It is important to note that there was a medical statement from 
Dr. G.L. in 2007, which stated that the Veteran's neck weakness 
seemed to be exacerbating pre-existing neck pain and weakness 
that the Veteran dated to a service-related head injury.  He 
however, stated that he did not treat the Veteran for this 
condition and would defer an opinion on this matter to his 
treating physician.  This opinion/statement is far from 
definitive.  It is proscribed little probative value.  

Indeed, the Board's attention is drawn to VA treatment records 
and a private physical examination report in April 2007 wherein 
the Veteran clearly attributed his back and neck pain to a post-
service motor vehicle accident.  He made no mention of an in-
service injury or to experiencing chronic neck pain prior to the 
motor vehicle accident.  The Court has held that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).  In this regard, the 
etiology of the neck and back complaints made in connection with 
the VA outpatient treatment records and the private physical 
examination were made for the purposes of treatment and more 
trustworthy than the 2007 medical statement from Dr. G.L., who 
stated that the Veteran's reported service-related head injury 
could be responsible for his neck pain, but that he would defer 
such an opinion to the Veteran's treating physician.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  In determining whether statements submitted by an 
appellant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as 
neck pain because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, his 
assertions of in-service incurrence are inconsistent with the 
history he provided to service examiners at the time of entrance 
and separation from service, during which the record is silent 
with respect to complaints of neck pain.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran). 

In addition, these statements are inconsistent with post-service 
treatment records.     

The first evidence of the Veteran's neck disorder, according to 
the October 2010 VA examiner, was in CPRS records of 2001, that 
attributed his neck pain to two years duration.  The first 
evidence of record in the claims file of a cervical spine 
condition was by x-rays of December 2005.  Attention is also 
given to the 2007 treatment notes that show that the Veteran 
initially attributed his neck complaints to a post-service motor 
vehicle accident.  In any event, evidence of a neck disorder at 
the earliest is in 2001.  

The Board emphasizes the multi-year gap between discharge from 
active duty service (1956) and initial reported symptoms and 
diagnosis in 2006, nearly 40 years after service separation.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating 
that "evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
[V]eteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing condition 
was aggravated by military service").  The Veteran's assertion 
of experiencing a neck disorder since service is further 
undermined by the fact that he made no reference to his neck 
prior to the 2007 claim, although he testified that he was aware 
of the ability to go to VA for assistance about 20 years after 
service discharge.  That would have been in the 1970's and he did 
not file his claim until 2007, nearly 30 years later.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that weighs 
against the claim).  Coupled with his personal testimony, which 
the undersigned found to be forced and contrived, the Board 
assigns no probative value to the Veteran's purported history of 
chronic neck pain since active service.   See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) ("In the case of oral testimony, a 
hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the [V]eteran."); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance").

Accordingly, the Board finds the Veteran's statements asserting 
[in-service incurrence or continuity of symptomatology since 
service] lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

Next, consideration has been given to the Veteran's February 2010 
and May 2010 VA examinations regarding the etiology of his 
residuals of a head injury, to include a neck disorder.  The 
February 2010 VA examiner related the neck pain to head trauma in 
service in 1954, although the examiner stated that his opinion 
was based on the Veteran's history alone.  The May 2010 VA 
examination opinion also indicated that it was reasonable to 
assume that the Veteran's neck pain originated with the described 
trauma to his head and neck.  This examiner, who was the same 
examiner who evaluated the Veteran in February 2010, did not 
specifically examine the Veteran for his neck disorder in 
May 2010, and again, based the symptoms of neck pain starting 
with the belt buckle trauma to the head and neck based solely on 
history provided by the Veteran.  He however, provided no 
rationale for his opinion.   Thus, on its face, the opinion 
carries little probative value.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008), the Court held that the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed.  
Since the Board does not find the Veteran to be a credible 
historian, to the extent that both these reports are predicated 
on an incredible medical history, the reports are given no 
probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(held that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran).  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

On the other hand, the medical opinion provided by the 
October 2010 VA examination report is ascribed significant 
probative value.  His findings that the Veteran's neck disorder 
was due to aging and occupational stresses was based on his 
examination of the Veteran, the service treatment records, and 
the lack of medical evidence after service until the 2000's.   

Based on the lack of findings related to a neck disorder in 
service, and the inconsistency of the Veteran's testimony 
regarding the onset of his neck and back disorder when compared 
to the statements given during his medical treatment, the claim 
for service connection for residuals of a head injury, to include 
neck and back disorder must be denied.  As the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is 
denied.  


ORDER

Residuals of a head injury, to include a neck and back disorder, 
is denied.  




____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


